Citation Nr: 0506496	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-28 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for the 
residuals of a low back injury, and if so, whether 
entitlement to service connection is warranted for the 
residuals of a low back injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1972.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from August 2002 and 
November 2002 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  Currently diagnosed bilateral hearing loss and tinnitus 
are etiologically related to active service.

2.  An unappealed December 1972 rating decision denied 
entitlement to service connection for the residuals of a low 
back injury.

3.  Evidence associated with the claims folder since the 
December 1972 rating decision is neither cumulative nor 
redundant of evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection for the residuals of a low back injury.

4.  Currently diagnosed residuals of a low back injury are 
etiologically related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss and tinnitus were incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2004).

2.  The December 1972 rating decision that denied entitlement 
to service connection for the residuals of a low back injury 
is final.  38 U.S.C. § 4005(c) (West 1970); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1972) [38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2004)].

3.  Evidence associated with the claims file since the 
December 1972 rating decision is new and material, and the 
requirements to reopen the claim for entitlement to service 
connection for the residuals of a low back injury have been 
met.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).

4.  The residuals of a low back injury were incurred in 
active service.  38 U.S.C.A. §§ 1110, 1111, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
eliminated the concept of a well-grounded claim and redefined 
the obligations of VA with respect to its duties to notify 
and assist a claimant.  In August 2001, VA issued regulations 
to implement the VCAA, now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA must also request that a claimant provide 
any information or evidence in his or her possession in 
support of the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).

The Board's decision herein constitutes a complete grant of 
all benefits sought on appeal.  As such, no further action is 
required to comply with the VCAA and its implementing 
regulations at this time.

Service Connection for Bilateral Hearing Loss and Tinnitus

The veteran relates that while in service, he was regularly 
exposed to acoustic trauma, from firing weapons.  He reports 
that for six months, for two to three times per week, he was 
a member of an honor guard, which required him to stand, 
without hearing protection, approximately six feet away from 
servicemen who provided a 21-gun salute from 105 Howitzers on 
his command, for use during arrivals and departures of 
certain dignitaries, and for funerals.  The veteran also 
reports that while in Korea for an eight-month period, he was 
regularly on the firing range, discharging M-16s without 
hearing protection.  Finally, the veteran's service personnel 
records confirm that his military occupational specialty for 
the majority of his service was that of a radio operator.   

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may also 
be awarded where the evidence shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has the condition.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (2004).  If there is no evidence of 
a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).

The veteran's service medical records are basically negative 
for complaints, symptoms, diagnosis, or treatment of either 
bilateral hearing loss or tinnitus.  He states, however, that 
after each exposure to the firing weapons previously 
described, he would experience an immediate inability to hear 
conversation at a "normal" level, as his hearing was 
impaired by ringing in his ears and white noise.  He also 
states that he began to have his current problems with 
tinnitus after his first exposure to the discharge of a 
weapon at close range, while in service.

It is not required that hearing loss be shown during service.  
The United States Court of Appeals for Veterans Claims (the 
Court) has held, "[W]hen audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirement for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  In that case, the 
Court agreed with the Secretary's suggestion that service 
connection may be established if: (1) the record shows 
acoustic trauma due to noise exposure in service; (2) 
audiometric test results show an upward trend in auditory 
thresholds; (3) post-service audiometric testing establishes 
current hearing loss constituting a disability under 
38 C.F.R. § 3.385; and (4) competent evidence relates current 
hearing loss disability to active service.  Id. at 159-160.

The Board first observes that even the RO, in its August 2003 
statement of the case, conceded that the veteran had noise 
exposure in service via his duties as a radio operator.  The 
Board also finds that this MOS, as well as the veteran's 
reports related to his regular proximity to firing weapons 
without hearing protection, appears to be sufficient evidence 
of noise exposure, in accordance with the first required 
element of Hensley.

As to the second and third elements of Hensley, regarding 
audiometric testing that shows an upward trend in auditory 
thresholds and establishes current hearing loss constituting 
a disability under 38 C.F.R. § 3.385, the Board notes that 
the record includes private audiometric evaluations dated in 
November 1997, October 2000, and November 2004.  Applicable 
law provides that an examination for hearing impairment for 
VA purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry test, all conducted 
without the use of hearing aids.  See 38 C.F.R. § 4.85(a) 
(2004).  Moreover, the Board notes that these private 
audiometric evaluations are uninterpreted and therefore 
cannot be used in assessing the veteran's hearing loss.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Board may 
not interpret graphical representations of audiometric data).  

The Board does note, however, that the record also includes 
VA audiological testing reports that are sufficient for this 
appeal, and the results of which satisfy the second and third 
elements of Hensley.  

On the authorized VA audiological evaluation in October 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
50
50
LEFT
25
25
40
60
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
In the written examination report, the audiologist recorded 
the veteran's complaints of tinnitus in existence since his 
basic training in service firing weapons, and also noted a 
general history of exposure to gunfire and being a radio 
operator.  The audiologist entered a diagnosis of within 
normal limits sensitivity through 1500 Hertz (Hz) in the 
right ear, but with hearing sloping to a mild to severe 
sensorineural hearing loss in the higher frequencies.  For 
the left ear, the audiologist diagnosed mild sensorineural 
hearing loss through 1500 Hz, with hearing sloping to a 
moderate to severe sensorineural hearing loss in the high 
frequencies.  

On an authorized VA audiological evaluation in July 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
55
55
LEFT
25
25
45
60
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
In the written examination report, the audiologist recorded 
the veteran's complaints of tinnitus in existence since 1970, 
and also recorded a general history of noise exposure in 
service while standing next to 105 Howitzer cannon, and while 
working as a radio operator and in radio teletype.  The 
audiologist entered a diagnosis of within normal limits 
sensitivity through 1500 Hz in the right ear, but with mild 
to severe sensorineural hearing loss from 2000 to 8000 Hz.  
For the left ear, the audiologist also diagnosed within 
normal limits hearing to 1500 Hz, but then moderate to severe 
sensorineural hearing loss from 2000 to 8000 Hz.

The Board notes that the above audiological testing results 
show that the veteran has an upward trend in auditory 
thresholds (in satisfaction of Hensley element two).  
Further, post-service audiometric testing also establishes 
current hearing loss constituting a disability under 
38 C.F.R. § 3.385 because, as demonstrated at both the 
October 2001 and July 2002 VA audiological evaluations, the 
veteran's auditory threshold in any of the frequencies 500, 
1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater for 
each ear (in satisfaction of Hensley element three).

Thus, for the hearing loss claim, service connection depends 
upon whether there is favorable evidence of record to meet 
the fourth (and final) element of Hensley: competent evidence 
relating current hearing loss disability to active service.  
To that end, another VA physician conducted an ear disease 
evaluation of the veteran in October 2001.  This examiner 
noted the veteran's history of reported noise exposure, 
hearing loss, and tinnitus since service.  Clinical 
evaluation revealed no pertinent abnormal findings.  The 
examiner noted that he did not have the claims file for 
review, but also opined that the veteran had a somewhat 
limited history of military noise exposure.  He concluded 
that a full review of the claims file, service records, and 
past audiometric testing results would be of value.

The October 2001 VA examiner provided a new ear disease 
evaluation in July 2002.  The examiner reported that he had 
reviewed the claims file, and noted that the veteran's 
history of noise exposure was limited to basic training and 
some ceremonial cannon firing, with no record of combat duty 
or exposure to machinery or aircraft (noise).  The examiner 
observed that the audiogram conducted at the veteran's entry 
into service in 1970 was normal, and that no discharge 
audiogram report was available in the record.  The examiner 
stated that he would reiterate that given the veteran's 
extremely limited noise exposure during his military service, 
it was his best estimation that current hearing loss and 
tinnitus was not service-connected, and that the veteran may 
very well have nothing more than presbycusis over the last 32 
years (since service).

The veteran has provided two favorable private nexus opinions 
in support of his claims for service connection for hearing 
loss and tinnitus from M.G.S., M.D.  The first report is 
dated in July 2001, and lists a diagnosis of hearing loss.  
Dr. S. states that he performed an audiological evaluation of 
the veteran in November 2000, and that is was his opinion and 
impression that it is as likely as not that his hearing loss 
was caused by injury which began during military service.  
 
In December 2004, the veteran provided a second report from 
Dr. S., directly to the Board with a written waiver of his 
right to RO initial review.  See 69 Fed. Reg. 53,807-53,808 
(September 3, 2004), effective October 4, 2004, to be 
codified at 38 C.F.R. § 20.1304(c); Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
In this December 2004 record, Dr. S. lists diagnoses of 
bilateral hearing loss and tinnitus.  He further states that 
he performed a new audiological evaluation of the veteran in 
December 2004, and that it is his opinion and impression that 
it is as likely as not that the veteran's hearing loss and 
tinnitus was caused by injury which began during military 
service.

The Board finds that the evidence is in a state of relative 
equipoise regarding the final element of Hensley.  The 
October 2001/July 2002 VA examiner is of the opinion that the 
veteran's noise exposure in service was insufficient to cause 
his current hearing loss, while the veteran's private 
physician, Dr. S., opined in July 2001 and December 2004 that 
the veteran's noise exposure in service was sufficient to 
cause his current hearing loss.  Accordingly, after resolving 
all doubt in favor of the veteran, the Board finds that 
element four of Hensley is met, and as such, entitlement to 
service connection for bilateral hearing loss is warranted, 
because all four requirements of Hensley are now met in this 
case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Moreover, the Board notes that the competent evidence of 
record is similarly in a state of relative equipoise with 
regard to the veteran's claim for entitlement to service 
connection for tinnitus, and with consideration of the 
aforementioned contrary nexus opinions and the remaining 
evidence of record in support of this claim, the benefit of 
the doubt must again be afforded to the veteran, such that 
the claim for entitlement to service connection for tinnitus 
is also warranted.  Id.; see also 38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303(b).  



Whether New and Material Evidence Has Been Received to Reopen 
the Claim for Service Connection for the Residuals of a Low 
Back Injury, and if so, Whether Service Connection is 
Warranted

Initially, the Board observes that, during the pendency of 
this appeal, there was a regulatory change regarding VA's 
definition of what constitutes "new and material evidence."  
This change applies prospectively, however, to all requests 
to reopen that are made on or after August 29, 2001.  See 66 
Fed. Reg. 45,620-30 (Aug. 29, 2001) [now codified at 
38 C.F.R. § 3.156(a) (2004)].  Because the record indicates 
that the veteran filed his request to reopen this claim prior 
to this date (informally on July 12, 2001, and formally on 
August 2, 2001), this regulatory change is not applicable in 
the instant case.  Accordingly, the Board will analyze this 
matter under the former criteria applicable to the analysis 
of a request to reopen a claim based upon the receipt of 
"new and material evidence."  See 38 U.S.C.A. § 5108 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).  

Under VA law, if new and material evidence is presented or 
secured with respect to a claim that has finally been 
disallowed, the claim shall be reopened and reviewed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  Under the former criteria at 38 C.F.R. 
§ 3.156(a), new and material evidence is defined as evidence 
not previously submitted that bears directly and 
substantially upon the specific matter under consideration, 
that is neither cumulative nor redundant, and which by itself 
or in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

In any determination as to whether a claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Further, in order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends, and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

Regarding whether any newly received evidence is material, 
the veteran also does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

In the record below, the RO reopened the veteran's claim for 
entitlement to service connection for the residuals of a low 
back injury, but then denied it on the merits.  On appeal, 
however, the Board must make its own determination as to 
whether any newly submitted evidence warrants a reopening of 
this claim.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The veteran's claim for entitlement to service connection for 
the residuals of a low back injury was previously reviewed by 
the RO and denied in a December 1972 rating decision.  The 
evidence under consideration at the time basically consisted 
of the veteran's service medical records.  The RO held that 
because the veteran reported a history of back problems at 
the time of his service entrance examination, and there was 
no evidence of trauma to his back during service, he had a 
preexisting low back disorder that was not aggravated during 
active service.  The RO then denied entitlement to service 
connection.  The veteran did not appeal the RO's December 
1972 rating decision, and so it became final.  38 U.S.C. 
§ 4005(c) (West 1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1972) [38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2004)].

Beginning in July 2001, the veteran requested that the RO 
reopen his claim for entitlement to service connection for 
the residuals of a low back injury.  In a November 2002 
rating decision, the RO reopened the claim, but denied it on 
the merits.  The veteran received notice of the decision and 
timely appealed it to the Board.

Following the RO's prior December 1972 rating decision, 
additional evidence was associated with the claims file, 
namely private medical records dated from September 1998 to 
July 2001, two July 2001 statements from the veteran's 
private physicians, a September 2002 VA examination report, 
and statements, written argument, and hearing testimony 
provided by the veteran in support of his request to reopen 
this claim.  In the July 2001 statements, the veteran's 
physicians reported that they had both examined the veteran, 
and that they each believed that his current residuals of a 
low back injury were directly related to his period of active 
service.
 
On its own determination, the Board finds that additional 
evidence submitted by the veteran in support of his claim, 
specifically the July 2001 private physician statements, are 
both new and material.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The information contained in these 
reports relates current residuals of a low back injury to the 
veteran's period of active service.  The Board notes that 
this type of evidence was not available at the time of prior 
decisions in this matter, and therefore considers these 
records to be new evidence.  The Board is also of the opinion 
that this information is material to the case.  At the time 
of the December 1972 rating decision, there was no competent 
evidence in the record relating a currently diagnosed 
disorder to active service.  These reports, however, provide 
such support.  See 38 U.S.C.A. § 5108 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); Smith v. West, 12 Vet. App. 312, 314 
(1999); Justus v. Principi, 3 Vet. App. 510 (1992).  The 
Board therefore holds that the July 2001 statements from the 
veteran's private physicians are so significant that they 
must be considered in order to fairly decide the merits of 
the claim for entitlement to service connection, and as such, 
this claim must be reopened for full review.  38 C.F.R. § 
3.156(a).

As to the claim for entitlement to service connection, the 
Board first observes that on his July 1970 report of medical 
history for entry into active service, the veteran reported 
that he had a history of back trouble.  The veteran has 
stated that he checked the box on the form in order to be 
truthful, because during his Senior year of high school while 
playing football, he was speared in the back, which caused 
him to sit out the rest of the game because of back pain.  He 
relates that, afterwards, he did not require any medical 
treatment, and he did not experience any other back injury 
prior to service.  The Board observes that on the companion 
July 1970 report of medical examination for entry into active 
service, however, there are no clinical findings of any back 
disorder.

A veteran who served during a period of war is presumed to be 
in sound condition when he entered into service except for 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment into service.  See 38 
U.S.C.A. § 1111(West 2002); 38 C.F.R. § 3.304(b) (2004).  
This presumption of soundness may be rebutted only by clear 
and unmistakable evidence that the disorder existed prior to 
entry into service and was not aggravated by such service.  
Id.  

The Board therefore finds that, in light of the above law, 
the presumption of soundness still attaches in this case.  
The veteran's mere report of one acute back injury prior to 
his entry into service in July 1970, when no back disorder 
was found on examination at that time, cannot serve as clear 
and unmistakable evidence sufficient to rebut this 
presumption.  Id.

The Board will therefore review the veteran's entitlement to 
service connection for the residuals of a low back injury in 
consideration of the presumption of soundness. Further review 
of the veteran's service medical records reveals that, during 
his approximately 18 months of active duty, he was evaluated 
in light of his complaints of continued low back pain and 
problems on at least 13 occasions, beginning in January 1971.  
In fact, the veteran's back pain complaints comprise the bulk 
of his service treatment records, which varyingly include 
diagnoses of lumbar spine syndrome/low back syndrome, and 
chronic lumbosacral strain/chronic low back pain, of an 
undetermined etiology, with notations that repeated x-ray 
examination revealed no abnormal findings.  

The veteran has stated for the record that during service, he 
sustained injury to his low back during a march in full gear, 
when he tripped and fell, and subsequently was run over by 
many other soldiers.  He has also reported that on another 
occasion, when pulling cable overhead, he suffered a back 
spasm that was so severe that fellow servicemen had to carry 
him to a clinic for immediate treatment.

The Board observes that at the time of his discharge from 
active duty, the veteran indicated on a March 1972 report of 
medical history that he had a history of back trouble.  There 
is no separate report of medical examination contained in the 
claims file, but on the back of this report of medical 
history, there is a service physician entry reporting that no 
back disease was found at that time.

The veteran relates that after service, he continued to 
experience low back pain on a regular basis, and that he 
initially sought treatment with medical providers whose 
records are now no longer available.  He has provided current 
records of private treatment and assessment dated from 
September 1998 to July 2001.  These records include the 
results of x-ray evaluation and magnetic resonance testing 
denoting abnormal findings, and diagnoses including probable 
lumbosacral spine degenerative disease, marked degenerative 
lumbar spine changes, and lumbar strain with lumbar facet 
dysfunction.

As noted, the veteran also provided two July 2001 private 
medical opinions relating his current low back problems to 
his period of active service.  The first opinion, from G.D., 
M.D., states that she performed a medical evaluation of the 
veteran in January 1999 pursuant to a state workers' 
compensation claim, and noted that his complaints of back 
pain were not found to be industrial.  She further averred 
that it was her opinion that it is as likely as not that the 
veteran's back condition was caused by injury which began in 
or was made worse during his military service.  

The second July 2001 opinion, from M.E.M., D.C., indicates 
that he had been the veteran's primary treating physician 
since February 1999, in relation to a workers' compensation 
claim.  He opined that it is as likely as not that the 
veteran's back injury was caused by injury which began or was 
made worse during his military service, and is non-
industrial.

The veteran has testified that he gave both of the July 2001 
private physicians a detailed accounting of his pre- and in-
service history of low back problems, as well as his 
continued history of problematic symptomatology after 
service.

The veteran was afforded a VA spine examination with claims 
file review in September 2002.  In the written report, the 
examiner noted that the veteran had a history of pre-service 
back injury, although there was no specific diagnosis at that 
time, and also noted the veteran's history of conservative 
care for low back pain in service, with negative findings on 
x-ray evaluation.  He observed that after service, the 
veteran had no specific medical examination for low back 
problems until private treatment records beginning in 
1998,which mention no specific back injury in service.  He 
noted that he had reviewed the July 2001 private medical 
nexus opinions as well.  He reported that the veteran 
currently worked as a state vocational rehabilitation 
officer.  He opined that the veteran really had a history of 
ongoing chronic pain, with no specific diagnosis.  He 
admitted that VA x-ray evaluation for this examination showed 
some degenerative changes at L5-S1, but stated that there was 
no evidence for significant neural foraminal narrowing.  On 
clinical evaluation, many of the findings were noted to be 
normal, although there was a moderately decreased range of 
motion in the lumbosacral spine.  

In concluding his September 2002 VA examination report, the 
examiner stated that the veteran now had a history of low 
back pain dating back a few years, and noted that there was 
evidence in his recent private medical records for 
degenerative changes in the lumbosacral spine, but that 
clinical presentation and objective elements of his 
examination did not suggest any element of lumbosacral 
radiculopathy.  The examiner opined that while the veteran 
had a few episodes of low back pain in service, there was no 
significant injury during those episodes, nor a diagnosis or 
finding of disability on x-ray evaluation.  He again noted 
that the veteran had back pain prior to service.  The 
examiner stated that the veteran's back pain in service may 
have been mechanical in nature, but that after service, he 
apparently fared very well for many, many years thereafter 
until his present symptomatology began in 1998.  The examiner 
concluded that it was his opinion that the veteran's period 
of active service was not responsible for his current low 
back pain.


The Board observes that the September 2002 VA x-ray 
evaluation report noted that there was narrowing of the L5-S1 
disc space, with some sclerosis of S1 seen at that site, as 
well as sclerosis of the posterior elements.  The sacroiliac 
joints were normal, and the vertebral bodies were otherwise 
in normal alignment.  The listed impression on this report 
was narrowing and sclerosis at L5-S1.  

The Board has carefully reviewed all of the pertinent 
evidence in this case, and finds that the competent evidence 
of record is in a state of relative equipoise with respect to 
all three elements of a claim for service connection (injury 
in service, current disability, and a relationship between 
the two).  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  The veteran relates that he sustained specific 
injury in service, but the service medical records, while 
recording repeated back treatment, do not include detailed 
mentions of such injury.  The Board will, however, assign 
appropriate weight to the veteran's contention that he 
regularly continued to experience low back pain in the years 
after his service.  See 38 C.F.R. § 3.303(b); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The current medical evidence of record is also somewhat 
unclear as to the accurate diagnosis, if any, for the 
veteran's low back problems.  However, it is apparent that 
his two July 2001 private physicians believe that he suffers 
from identifiable current low back disability, and there are 
multiple diagnostic testing reports of record that confirm 
abnormal degenerative changes in his lumbosacral spine 
region.  

The evidence is most notably in equipoise, however, with 
respect to the nexus element of the claim, where two private 
physicians opined favorably in July 2001, but provided a 
limited basis for these opinions, and a VA examiner confirmed 
his review of the available record and provided a basis for 
his negative opinion in September 2002.  The veteran, 
however, also contends that the basis recorded in the 
examiner's findings is not necessarily accurate, and the 
Board must agree in some part, e.g., the examiner's statement 
that the veteran had a "few" episodes of back pain in 
service, when the service medical records show at least 13 
visits by the veteran over 18 months for such pain, at a very 
young age.

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
but rather is in a state of relative equipoise, and in 
recognition of the aforementioned guiding principles and with 
application of the benefit of the doubt rule, the Board finds 
that the claim for entitlement to service connection for the 
residuals of a low back injury should prevail.  38 U.S.C.A. 
§§ 1110; 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

New and material evidence having been received, the appeal to 
reopen the claim for entitlement to service connection for 
the residuals of a low back injury is granted.

Service connection for the residuals of a low back injury is 
granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


